


ADMINISTRATION AGREEMENT
This Agreement (“Agreement”) is made as of January 1, 2015 by and between FIFTH
STREET SENIOR FLOATING RATE CORP., a Delaware corporation (the “Company”), and
FSC CT LLC, a Connecticut limited liability company (the “Administrator”).
W I T N E S S E T H:
WHEREAS, the Company is a closed-end management investment company that has
elected to be regulated as a business development company (“BDC”) under the
Investment Company Act of 1940, as amended (the “Investment Company Act”); and
WHEREAS, the Company previously engaged FSC, Inc., a New York corporation (the
“Prior Administrator”) to provide administrative services to the Company; and
WHEREAS, the Administrator previously was FSC CT, Inc. and converted to FSC CT
LLC, a Connecticut limited liability company; and
WHEREAS, effective as of the date first set forth above, the Company desires to
retain the Administrator to provide administrative services to the Company in
the manner and on the terms hereinafter set forth; and
WHEREAS, the Administrator is willing to provide administrative services to the
Company on the terms and conditions hereafter set forth;
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Administrator
hereby agree as follows:
1.
Duties of the Administrator

(a)Employment of Administrator. The Company hereby employs the Administrator to
act as administrator of the Company, and to furnish, or arrange for others to
furnish, the administrative services, personnel and facilities described below,
subject to review by and the overall control of the Board of Directors of the
Company (the “Board”), for the period and on the terms and conditions set forth
in this Agreement. The Administrator hereby accepts such employment and agrees
during such period to render, or arrange for the rendering of, such services and
to assume the obligations herein set forth subject to the reimbursement of costs
and expenses provided for below. The Administrator and such others shall for all
purposes herein be deemed to be independent contractors and shall, unless
otherwise expressly provided or authorized herein, have no authority to act for
or represent the Company in any way or otherwise be deemed agents of the
Company.
(b)Services. The Administrator shall perform (or oversee, or arrange for, the
performance of) the administrative services necessary for the operation of the
Company. Without limiting the generality of the foregoing, to the extent the
Company so requires, the Administrator shall provide the Company with office
facilities, equipment, clerical, bookkeeping

1
January 2015

--------------------------------------------------------------------------------



and record keeping services at such facilities and such other services as the
Administrator, subject to review by the Board, shall from time to time determine
to be necessary or useful to perform its obligations under this Agreement. The
Administrator shall also, on behalf of the Company, conduct relations with
custodians, trustees, depositories, transfer agents, dividend disbursing agents,
other stockholder servicing agents, accountants, attorneys, underwriters,
brokers and dealers, corporate fiduciaries, insurers, banks and such other
persons in any such other capacity deemed to be necessary or desirable. The
Administrator shall make reports to the Board of its performance of obligations
hereunder and furnish advice and recommendations with respect to such other
aspects of the business and affairs of the Company, in each case, as it shall
determine to be desirable or as reasonably requested by the Board; provided that
nothing herein shall be construed to require the Administrator to, and the
Administrator shall not, provide any advice or recommendation relating to the
securities and other assets that the Company should purchase, retain or sell or
any other investment advisory services to the Company pursuant to this
Agreement. The Administrator shall provide portfolio collections functions for
interest income, fees and warrants and be responsible for the financial and
other records that the Company is required to maintain and shall prepare, print
and disseminate reports to stockholders, and reports and other materials filed
with the Securities and Exchange Commission (the “SEC”). In addition, the
Administrator will assist the Company in determining and publishing the
Company’s net asset value, overseeing the preparation and filing of the
Company’s tax returns, and generally overseeing the payment of the Company’s
expenses and the performance of administrative and professional services
rendered to the Company by others.
2.
Records

The Administrator agrees to maintain and keep all books, accounts and other
records of the Company that relate to activities performed by the Administrator
hereunder and will maintain and keep such books, accounts and records in
accordance with the Investment Company Act. In compliance with the requirements
of Rule 31a-3 under the Investment Company Act, the Administrator agrees that
all records which it maintains for the Company shall at all times remain the
property of the Company, shall be readily accessible during normal business
hours, and shall be promptly surrendered upon the termination of the Agreement
or otherwise on written request. The Administrator further agrees that all
records that it maintains for the Company pursuant to Rule 31a-1 under the
Investment Company Act will be preserved for the periods prescribed by Rule
31a-2 under the Investment Company Act unless any such records are earlier
surrendered as provided above. Records shall be surrendered in usable
machine-readable form. The Administrator shall have the right to retain copies
of such records subject to observance of its confidentiality obligations under
this Agreement.
3.
Confidentiality

All confidential information provided by a party hereto, including nonpublic
personal information (regulated pursuant to Regulation S-P of the SEC), shall be
used by any other party hereto solely for the purpose of rendering services
pursuant to this Agreement and, except as may be required in carrying out this
Agreement, shall not be disclosed to any third party, without the prior consent
of such providing party. The foregoing shall not be applicable to any
information

2
January 2015

--------------------------------------------------------------------------------



that is publicly available when provided or thereafter becomes publicly
available other than through a breach of this Agreement, or that is required to
be disclosed to any regulatory or legal authority, or legal counsel of the
parties hereto, by judicial or administrative process or otherwise by applicable
law or regulation.
4.
Compensation; Allocation of Costs and Expenses

In full consideration of the provision of the services of the Administrator, the
Company shall reimburse the Administrator for the costs and expenses incurred by
the Administrator in performing its obligations and providing personnel and
facilities hereunder. The Company will bear all costs and expenses that are
incurred in its operation, administration and transactions and not specifically
assumed by Fifth Street Management LLC (the “Adviser”) pursuant to that certain
Investment Advisory Agreement, dated as of June 27, 2013 (the “Investment
Advisory Agreement”) by and between the Company and the Adviser. Costs and
expenses to be borne by the Company include, but are not limited to, fees and
expenses relating to: organizational and offering expenses; the investigation
and monitoring of the Company’s investments; the cost of calculating the
Company’s net asset value; the cost of effecting sales and repurchases of shares
of the Company’s common stock and other securities; management and incentive
fees payable pursuant to the Investment Advisory Agreement; fees payable to
third parties relating to, or associated with, making investments and valuing
investments (including third-party valuation firms); transfer agent, trustee and
custodial fees; interest payments and other costs related to the Company’s
borrowings; fees and expenses associated with marketing efforts (including
attendance at investment conferences and similar events); federal and state
registration fees; any exchange listing fees; federal, state and local taxes;
independent directors’ fees and expenses; brokerage commissions; costs of proxy
statements, stockholders’ reports and notices; costs of preparing government
filings, including periodic and current reports with the SEC; fidelity bond,
liability insurance and other insurance premiums; and printing, mailing,
independent accountants and outside legal costs and all other direct expenses
incurred by either the Administrator or the Company in connection with
administering the Company’s business, including payments under this Agreement.
5.
Limitation of Liability of the Administrator; Indemnification

The Administrator (and its officers, managers, partners, agents, employees,
controlling persons, members, and any other person or entity affiliated with the
Administrator, including without limitation its members, and any person
affiliated with its members to the extent they are providing services for or
otherwise acting on behalf of the Administrator, Adviser or the Company) shall
not be liable to the Company for any action taken or omitted to be taken by the
Administrator in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as administrator for the Company,
and the Company shall indemnify, defend and protect the Administrator (and its
officers, managers, partners, agents, employees, controlling persons, members,
and any other person or entity affiliated with the Administrator, including
without limitation the Adviser, each of whom shall be deemed a third party
beneficiary hereof) (collectively, the “Indemnified Parties”) and hold them
harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts

3
January 2015

--------------------------------------------------------------------------------



reasonably paid in settlement) incurred by the Indemnified Parties in or by
reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the Company
or its security holders) arising out of or otherwise based upon the performance
of any of the Administrator’s duties or obligations under this Agreement or
otherwise as administrator for the Company. Notwithstanding the preceding
sentence of this Section 5 to the contrary, nothing contained herein shall
protect or be deemed to protect the Indemnified Parties against or entitle or be
deemed to entitle the Indemnified Parties to indemnification in respect of, any
liability to the Company or its security holders to which the Indemnified
Parties would otherwise be subject by reason of willful misfeasance, bad faith
or gross negligence in the performance of the Administrator’s duties or by
reason of the reckless disregard of the Administrator’s duties and obligations
under this Agreement (to the extent applicable, as the same shall be determined
in accordance with the Investment Company Act and any interpretations or
guidance by the SEC or its staff thereunder).
6.
Activities of the Administrator

The services of the Administrator to the Company are not to be deemed to be
exclusive, and the Administrator and each of its affiliates is free to render
services to others. It is understood that directors, officers, employees and
stockholders of the Company are or may become interested in the Administrator
and its affiliates, as directors, officers, members, managers, employees,
partners, stockholders or otherwise, and that the Administrator and directors,
officers, members, managers, employees, partners and stockholders of the
Administrator and its affiliates are or may become similarly interested in the
Company as stockholders or otherwise.
7.
Duration and Termination of this Agreement

(a)    This Agreement shall become effective as of the first date above written.
This Agreement may be terminated at any time, without the payment of any
penalty, upon 60 days’ written notice, by the vote of a majority of the
outstanding voting securities of the Company, or by the vote of the Company’s
directors or by the Administrator.
(b)    This Agreement shall remain in effect until January __, 2016, and
thereafter shall continue automatically for successive annual periods, provided
that such continuance is specifically approved at least annually by (a) the vote
of the Board, or by the vote of a majority of the outstanding voting securities
of the Company and (b) the vote of a majority of the Company’s directors who are
not parties to this Agreement or “interested persons” (as such term is defined
in Section 2(a)(19) of the Investment Company Act) of any such party, in
accordance with the requirements of the Investment Company Act and each of whom
is an “independent director” under applicable securities exchange listing
standards.
(c)    This Agreement may not be assigned by a party without the consent of the
other party; provided, however, that the rights and obligations of the Company
under this Agreement shall not be deemed to be assigned to a newly-formed entity
in the event of the merger of the Company into, or conveyance of all of the
assets of the Company to, such newly-formed entity; provided, further, however,
that the sole purpose of that merger or conveyance is

4
January 2015

--------------------------------------------------------------------------------



to effect a mere change in the Company’s legal form into another limited
liability entity. The provisions of Section 5 of this Agreement shall remain in
full force and effect, and the Administrator shall remain entitled to the
benefits thereof, notwithstanding any termination of this Agreement.
8.
Amendments of this Agreement

This Agreement may be amended pursuant to a written instrument by mutual consent
of the parties.
9.
Governing Law

This Agreement shall be construed in accordance with the laws of the State of
New York and shall be construed in accordance with the applicable provisions of
the Investment Company Act. To the extent the applicable laws of the State of
New York, or any of the provisions herein, conflict with the provisions of the
Investment Company Act, the latter shall control.
10.
Entire Agreement

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.
11.
Notices

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.


Remainder of Page Intentionally Left Blank



5
January 2015

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.


FIFTH STREET SENIOR FLOATING RATE CORP.






By: /s/ Ivelin M. Dimitrov
Name: Ivelin M. Dimitrov
Title: Chief Executive Officer
    
FSC CT LLC


By: /s/ Bernard D. Berman
Name: Bernard D. Berman    
Title: President    



6
January 2015